Russell, C. J.
1. A father may forfeit and lose his parental control of a minor child by cruel treatment evidenced by an unreasonable beating, even though the. castigation be inflicted as punishment for dis-* obedience.
2. The court was authorized by the evidence to adjudge that the father, by his cruelty to his daughter, the young girl who was the subject of the writ of habeas corpus, had forfeited his right to parental control over her; and there was also evidence that the father was not a proper person to have custody of the girl, which the court was authorized to credit in preference to evidence to the contrary.
3. In view of the preceding ruling, the court did not err in denying- the petition of the father and in refusing to award him custody of the daughter, or in awarding- that custody to a stranger in blood to the child, as against what is ordinarily the superior right of the father to such custody. Judgment affirmed.

All the Justices concur.

G. W. Westmoreland for plaintiff.
Cooley & Cooley, for defendants.